NO. 07-06-0127-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                  OCTOBER 24, 2006
                           ______________________________

                           THE STATE OF TEXAS, APPELLANT

                                               V.

                      1997 FORD EXTENDED CAB PICKUP
                VIN: IFTDX17W7VKB79078 THREE THOUSAND
        NINE HUNDRED AND EIGHTY-ONE DOLLARS (3,981.00), APPELLEE
                    _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 92,455-D; HONORABLE DON EMERSON, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       The State of Texas appeals the dismissal for want of prosecution of a suit for

forfeiture of a vehicle and cash brought under Chapter 59 of the Code of Criminal

Procedure. We dismiss the appeal for want of jurisdiction.


       The State seized the property at issue in July 2004 after a series of purchases of

controlled substances by undercover police officers. It filed its original petition in this action

in August 2004, and obtained personal service on one claimant and a default judgment
against her. The State obtained service on the second claimant by publication in April

2005, and an attorney was appointed for that claimant three months later. On December

5, 2005, the trial court set a hearing on the State’s motion for judgment for January 24,

2006.


        When the State’s attorney failed to appear at the hearing, the trial court dismissed

the case the same day. The State sought reinstatement in a document entitled Motion for

New Trial in which counsel explained his failure to appear was due to his oversight in failing

to recognize a scheduling conflict. The court held a hearing on the motion February 15,

2006, at which the trial judge inquired into the calendaring procedures maintained by the

prosecutor’s office. On being informed that the office did not maintain a central calendar,

the judge informed counsel he would grant the motion if counsel showed a central calendar

had been established in the following week. A March 13 letter from counsel recited his

efforts to comply with the court’s directive but stated he had been unsuccessful. Counsel

also stated he had never previously missed a hearing and had been late only on one

occasion in thirteen years of practice.


        A reply from the trial judge the following day correctly characterized the motion for

new trial as a motion seeking reinstatement under Rule of Civil Procedure 165a. He

concluded his power to act on the motion was limited to a period of 30 days after the

dismissal and the expiration of that period precluded the grant of the State’s motion.


        Rule of Civil Procedure 165a authorizes a trial court to dismiss a civil case for want

of prosecution when a party seeking affirmative relief fails to appear at a hearing or trial of


                                              2
which the party had notice. See Alexander v. Lynda's Boutique, 134 S.W.3d 845, 850

(Tex. 2004) (applying rule).


       Rule 165a(3) governs reinstatement of the action when the dismissal is based on

the failure to appear. Clark v. Yarbrough, 900 S.W.2d 406, 408-09 (Tex.App.--Texarkana

1995, writ denied). That rule requires a timely motion to reinstate which sets forth the

grounds on which it is based and is verified. The verification requirement may not be

avoided by designating the motion as one for a new trial. City of McAllen v. Ramirez, 875
S.W.2d 702, 705 (Tex.App.--Corpus Christi 1994, no writ). A verified motion to reinstate

extends the trial court's plenary power. Polk v. Southwest Crossing Homeowners Ass'n,

165 S.W.3d 89, 95 (Tex.App.–Houston [14th Dist.] 2005, pet. denied). An unverified

motion does not extend the trial court’s plenary power or the time for perfecting appeal.

Butts v. Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex. 1986). In the absence

of verification, the State’s motion was not effective to extend the time for perfecting appeal

and its April 11, 2006 notice of appeal was untimely. TEX . R. APP. P. 26.1. Our authority

on appeal is dependent on a timely notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (applying former rule). Accordingly, we dismiss the appeal for want

of jurisdiction.




                                                  James T. Campbell
                                                      Justice




                                              3